IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


HAILY J. OOMMEN,                           : No. 176 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
UNEMPLOYMENT COMPENSATION                  :
BOARD OF REVIEW,                           :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.